DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/20 and 7/23/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into the categories of “process”, “machine”, “manufacture”, and “composition of matter”.  Referring to claim 20, it recites the limitation “A computer-readable storage medium…” Since the specification doesn’t clearly define what the medium encompasses, it can be interpreted to include both transitory and non transitory media. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Claim 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into the categories of “process”, “machine”, “manufacture”, and “composition of matter”.  Referring to claim 21, it recites the limitation “A a computer-readable storage medium…” Since the specification doesn’t clearly define what the medium encompasses, it can be interpreted to include both transitory and non-transitory media. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

In particular, the spec of the instant application recites:
 [0094] In addition, aspects or features of the present invention may be implemented as a method, an apparatus or a product that uses standard programming and/or engineering technologies. The term "product" used in this application covers a computer program that can be accessed from any computer readable component, carrier or medium. For example, the computer-readable medium may include but is not limited to: a magnetic storage component (for example, a hard disk, a floppy disk or a magnetic tape), an optical disc (for example, a CD (Compact Disk), a DVD (Digital Versatile Disk), a smart card and a flash memory component (for example, EPROM (Erasable Programmable Read-Only Memory), a card, a stick, or a key drive). In addition, various storage media described in this specification may represent one or more devices and/or other machine-readable media that is used to store information. The term "machine readable media" may include but is not limited to a radio channel, and various other media that can store, contain and/or carry an instruction and/or data. 

All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,616,910. Although the claims at the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,616,910. Although the claims at the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,616,910. Although the claims at the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,616,910. Although the claims at the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,616,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations encompass those of the conflicting patent
Therefore, it is essentially directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/